El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El Fiscal de la Corte de Distrito de Hnmacao formuló acusación contra José (Jabino, imputándole la comisión del siguiente hecho:
“El citado acusado, allá por uno de los días del mes de julio de 1914, y en Naguabo, que forma parte del Distrito Judicial de Huma-cao, allí y entonces, voluntariamente se hizo inscribir en el registro de electores del referido municipio de Naguabo, sabiendo que no tenía derecho a tal inscripción, por carecer de la residencia legal que deter-mina la ley, o sea, un año de residencia con antelación al 3 de noviem-bre de 1914, fecha de la elección.”
Al leérsele la acusación, el acusado se declaró no culpable, y en el acto del juicio excepcionó la acusación por no cons-tituir delito público los hechos en la misma especificados. La corte desestimó la excepción y el acusado entonces se declaró *728culpable procediendo la corte a dictar sentencia imponién-dole cincuenta pesos de multa y en defecto de pago diez días de cárcel. El acusado y condenado interpuso entonces el presente recurso de apelación.
A nuestro juicio, la denuncia es suficiente. El artículo 162 del Código Penal, la ley aplicable, citada por el Fiscal en la misma acusación, dispone que incurrirá en misdemeanor “toda persona que voluntariamente se hiciere o dejare inscribir en el registro de electores de cualquier municipio de Puerto Rico, sabiendo que dicha persona no está capaci-tada para ello; * * * . ’ ’ La sección 15 de la ley sobre elec-ciones e inscripciones (Comp. estatutos y códigos de P. R., 1911, p. 184), prescribe que “Todo varón, * * * y que hubiere residido durante un año, con antelación a la fecha de las elecciones, en el municipio donde se celebre la elección, tendrá derecho a votar en el precinto donde estuviere inscrito su nombre, * * Y el 3 de noviembre de 1914 tuvieron lugar unas elecciones generales en la Isla de Puerto Rico y, por consiguiente, en el municipio de Naguabo.
Si lo expuesto en el párrafo que precede se relaciona con lo consignado en la denuncia, no hay que hacer esfuerzo alguno para concluir que el Fiscal imputó al acusado un hecho claramente constitutivo de un delito menos grave previsto y castigado por la ley.
El caso de El Pueblo v. Gallardo, 22 D. P. R. 153, no es aplicable. Allí se trataba de una doble inscripción no penada por la ley, y aquí se trata de una inscripción hecha volun-tariamente por una persona que sabía que no tenía derecho a ello pues no llevaba en el municipio donde se inscribió el año de residencia con anterioridad a la élección que exige la ley para conferir el derecho a votar.
. La circunstancia de que la ley de elecciones e inscripcio-nes hable del derecho a votar y no del derecho a inscribirse, no tiene importancia. Sólo pueden inscribirse los que ten-*729gan derecho a votar y, por lo tanto, si una persona qne sabe qne no tendrá derecho a votar, eso no obstante se inscribe, comete el delito a qne se refiere la sección 162 del Código Penal. Las listas se llaman electorales y fné el propósito del legislador qne sólo figuraran en ellas electores capacita-dlos para votar.
Por virtud de todo lo expnesto, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada Ico sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.